TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-18-00122-CR



                                     The State of Texas, Appellant

                                                  v.

                            Gloria Elizabeth Romero-Perez, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2016-659, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                              ORDER

PER CURIAM

               The State has filed an “Application for Stay Pending Disposition of Appeal.” The

State timely appeals from the trial court’s grant of a motion for new trial in the underlying criminal

case.1 Under Code of Criminal Procedure Article 44.01(e), “[t]he state is entitled to a stay in the

proceedings pending the disposition of an appeal under Subsection (a) or (b) of this article.”

Accordingly, we grant the State’s application and stay the proceedings in the trial court, pending the

disposition of the State’s appeal.

               It is so ordered March 1, 2018.


Before Justices Puryear, Pemberton, and Bourland

Do Not Publish


       1
         See Tex. Code Crim. Proc. art. 44.01(a)(3) (entitling State to appeal trial court’s order that
grants new trial in criminal case).